

116 HR 8007 IH: Federal Reserve Sunshine Act of 2020
U.S. House of Representatives
2020-08-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8007IN THE HOUSE OF REPRESENTATIVESAugust 11, 2020Mr. Green of Tennessee (for himself, Ms. Gabbard, Mrs. Carolyn B. Maloney of New York, and Mr. Hice of Georgia) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo eliminate the authority of the Board of Governors of the Federal Reserve System to hold closed meetings in planning economic stabilization under the Coronavirus Economic Stabilization Act of 2020.1.Short titleThis Act may be cited as the Federal Reserve Sunshine Act of 2020. 2.Elimination of authority of Federal Reserve Board to hold closed meetings in planning economic stabilization under the Coronavirus Economic Stabilization Act of 2020(a)In generalSection 4009 of the Coronavirus Aid, Relief, and Economic Security Act (Public Law 116–136) is amended to read as follows:4009.Temporary suspension of requirement for advance notice of meetings of the Board of Governors of the Federal Reserve System(a)In generalNotwithstanding any other provision of law, if the Chairman of the Board of Governors of the Federal Reserve System determines, in writing, that unusual and exigent circumstances exist, the Board may conduct meetings without advance notice as required by section 552b of title 5, United States Code, or by any other law, during the period beginning on the date of the enactment of this section and ending on the earlier of—(1)the date on which the national emergency concerning the novel coronavirus disease (COVID-19) outbreak declared by the President on March 13, 2020, under the National Emergencies Act (50 U.S.C. 1601 et seq.) terminates; or(2)December 31, 2020.(b)Public noticeWithin 24 hours after the Chairman makes a determination under subsection (a), the Chairman shall make available to the public a written copy of the determination..(b)Clerical amendmentSection 2 of such Act (Public Law 116–136) is amended in the table of contents by striking the item relating to section 4009 and inserting the following:Sec. 4009. Temporary suspension of requirement for advance notice of meetings of the Board of Governors of the Federal Reserve System..